Filed 5/17/22 In re W.M. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re W.M. et al., Persons                                   B312328
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                   Super. Ct. No.
                                                             21CCJP01141A–B)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

S.C.,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Marguerite D. Downing, Judge. Affirmed.
      Aida Aslanian, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Aileen Wong, Deputy County Counsel,
for Plaintiff and Respondent.

                ________________________________

                       I. INTRODUCTION

      S.C. (mother) appeals from a juvenile court’s order
detaining her two children, W.M. (then 10-years old) and S.M.
(then seven-years old), and the court’s later exercise of
jurisdiction over the children pursuant to Welfare and
Institutions Code1 section 300, subdivision (b)(1). We affirm.

                       II. BACKGROUND

A.    Dependency Petition

       On March 11, 2021, the Los Angeles County Department of
Children and Family Services (Department) filed a dependency
petition pursuant to section 300, subdivision (b)(1), which alleged:
       “b-1 [¶] The children[’s] mother . . . and father . . . created
a detrimental and endangering home environment for the
children in that on 03/01/2021, law enforcement found a bag of
marijuana, a gun magazine, and a box of ammunition within
access of the children. Such a detrimental and endangering home

1     Further statutory references are to the Welfare and
Institutions Code.




                                  2
environment created by . . . mother and father endangers the
children’s physical health and safety and places the children at
risk of serious physical harm, damage, danger and failure to
protect.”2

B.    Referral and Detention Report

       On March 2, 2021, a neighbor called the police to report
that during an altercation over a parking space, father
threatened the neighbor with a gun. When police officers arrived
at the scene, the neighbor explained that father, who was
engaged in an ongoing dispute with the neighbor’s family, had
brandished a black gun, cocked the slide, and waved it in the air.
The police went to the house identified by the neighbor as father’s
residence and called for father to come outside. Father complied
and the police arrested him. Officers then conducted a sweep of
the house and observed a loaded magazine on the living room
sofa.
       Mother and the children then arrived at the house and
mother consented to a search of her home. Police officers found
in her bedroom men’s clothing, a box of ammunition, a large bag
of marijuana, a wad of cash wrapped in rubber bands, and a gun
scope. They found a second gun scope in the living room. Mother
reported that father owned a gun and had complete access to the
home. The police arrest report listed mother’s home address as
belonging to father.
       A social worker visited the home on March 2, 2021. When
she arrived, she observed father standing outside and mother
sitting on the porch. When the social worker and mother went

2     Count b-2 concerned father only. Father does not appeal.




                                3
into the house, mother explained that she had asked paternal
grandmother to watch her home while she was away for the
weekend and guessed that the grandmother permitted father
access to the home. As she spoke with mother, the social worker
heard father arguing with someone outside. Mother responded
by going outside and asking father to leave. Father told mother
that his house key was in his jacket, which he had left inside the
house earlier that morning. Mother retrieved the key from
father’s jacket and gave it to him. Father then left.
       When the social worker told mother that the Department
was concerned about the items that were found inside the home,
mother explained that the marijuana in the bedroom belonged to
father and observed that marijuana was legal. She stated that
the money, which totaled approximately $50,000, belonged to her.
Mother denied knowing that the magazine with live rounds was
in the home but stated that she was positive that father did not
bring any weapons into her home. She denied that father had
been inside her home. Even when the social worker opined that
father must have been in the home earlier that day because he
had left his jacket inside, mother continued to deny it.
       Mother explained that she was no longer in a romantic
relationship with father. The two did not have a custody order
but the children visited with father at paternal grandmother’s
home.
       The social worker interviewed S.M., who said that there
was a “‘big problem yesterday.’” When asked for clarification,
S.M. reported, “‘They said [father] had a gun, but he didn’t.’”
Mother then interrupted the interview, saying that S.M. had
schoolwork.




                                4
      The social worker also interviewed W.M., who stated that
father was threatened with a knife. According to W.M., father
did not live at home, but he got “‘his stuff from [t]here.’” W.M.
explained that paternal grandmother would hand father items
from mother’s bedroom.
      On March 8, 2021, the social worker interviewed father.
Regarding the March 1, 2021, incident, father stated he was
outside the home when he had a confrontation with five men, one
of whom pulled out a dagger. Father admitted to being inside the
home the night prior to March 1, 2021, and admitted that the gun
magazine belonged to him. Father denied that mother knew the
gun magazine was in the home. Father stated that the
marijuana belonged to him. According to father, he did not have
a permanent residence and lived with paternal grandparents.
      A search of father’s criminal history indicated arrests from
1990 to 2008 for burglary, robbery, petty theft, grand theft of a
vehicle, taking a vehicle without the owner’s consent, receiving
known stolen property, grand theft of money, driving with a
suspended license, and battery on a peace officer.3

C.    Detention Hearing

      At the March 16, 2021, detention hearing, the juvenile
court found there was a prima facie case that the children were
persons described under section 300 and ordered them detained
from mother. The children were placed with an adult sibling.


3     The record on appeal does not elaborate on whether father
was convicted of any of these arrests. It does, however, indicate
that father has a firearms restriction as a convicted felon, which
necessarily indicates he has sustained a felony conviction.




                                 5
D.    Jurisdiction/Disposition Report

      On April 6, 2021, a dependency investigator interviewed
S.M. The child reported that mother locked her room when she
was not home but that the door was unlocked when mother was
home. The child would go into mother’s room to get candy from a
drawer.
      Mother told the investigator that the drawer that contained
candy was not the same drawer in which the ammunition had
been found. Mother repeated that she did not know anything
about the gun magazine or bullets because “‘none of that is
usually in my home.’” As to the marijuana in her bedroom,
mother explained that the bag of marijuana was “‘small,’” her
room had been locked, and the “‘kids barely come into my room.’”
Mother denied father lived with her and asserted that he never
had keys to the home. When asked why father was at her home
on the day after his arrest, mother stated that father returned to
get his car and keys. Mother denied father was aggressive and
claimed she had never seen him with a gun. According to
mother, father found the gun magazine in a car that he had
purchased.
      Paternal grandmother reported to the investigator that
father lived with her and was having trouble with mother’s
neighbors because they liked to steal. She denied that father
owned a gun. When asked how often father went to mother’s
home, paternal grandmother responded every other day.
Paternal grandmother did not know if father spent the night at
mother’s home.




                                6
E.    Other Reports

       In a last minute information to the court filed on
April 20, 2021, the investigator reported that father denied living
with mother. Father admitted that the magazine, gun scopes,
and marijuana belonged to him. He denied having a gun and
claimed that he had found the weapon-related items inside a car
that he had purchased.
       The investigator conducted a walkthrough of mother’s
home and did not see father’s belongings there. Mother had
changed the locks and restricted father and paternal
grandmother’s access to her home. Mother visited the children
daily.
       A second last minute information to the court included
character reference letters for mother.

F.    Jurisdiction/Disposition Hearing

      At an April 23, 2021, adjudication hearing, the juvenile
court admitted as evidence the Department’s reports. The court
then made reference to a document, “Mother’s A.”4 The court
addressed mother’s counsel and stated, “So I do not know what
you want to do, if you just want to do the Department’s last
minute, which is the letter and not the attachments, but it’s

4     It is not entirely clear whether “Mother’s A” included the
same character references that were included in the
Department’s second last minute report. The court asked
mother’s counsel, “[I]s your Mother’s A the Department’s Last
Minute?” Mother’s counsel responded: “No. [¶] There were two
last minutes filed for today, Your Honor. [¶] It would be the
second last minute.”




                                 7
really hard for me when someone tells me somebody is a
wonderful person. [¶] I do not know that person, to know what
wonderful means. [¶] So I am not going to accept Mother’s A.”
Mother did not argue that the court should accept Mother’s A or
discuss the matter again during the hearing. Instead, after
arguing that the court should not sustain the count as to mother’s
conduct and requesting that the court terminate jurisdiction and
return the children to mother’s custody, mother’s counsel
submitted on this matter.
       Following argument, the juvenile court declared both
children to be dependents pursuant to section 300, subdivision
(b)(1), and sustained the petition as alleged. The court found that
“mother was not cooperative” and deemed many of her
statements to be not credible. The court then proceeded to
consider disposition and ordered that the children be returned to
mother’s physical custody.
       After the juvenile court made its jurisdictional findings and
dispositional order, mother’s counsel stated that mother wanted
to clarify that father did not have her home address on his
driver’s license. Mother then asked if she could be sworn in and
testify about the matter. The court rejected mother’s request,
noting that both law enforcement and the Department had
indicated to the contrary and the address on his license was “not
the only issue.”




                                 8
                       III. DISCUSSION

A.    Challenge to Detention Order is Moot

      Mother contends that the juvenile court prejudicially erred
when it ordered her children detained at the detention hearing.
A detention order “is a temporary order that lasts only until the
placement decision is made in a dispositional order” (In re
Sabrina H. (2007) 149 Cal.App.4th 1403, 1414, fn. omitted); and,
here, the later dispositional order returning the children to
mother renders mother’s challenge to the initial detention order
moot. (In re Anna S. (2010) 180 Cal.App.4th 1489, 1498; In re
Sabrina H., supra, 149 Cal.App.4th at p. 1414.) We therefore do
not consider mother’s argument.

B.    Substantial Evidence Supports the Jurisdictional Findings

      Mother next contends that there was insufficient evidence
to support the court’s sustaining of count b-1. On this record,
which demonstrates that mother is a foster parent and a
sustained finding of jurisdiction would impact her ability to
continue to foster children or adopt them, we exercise our
discretion to consider the merits of mother’s challenge even
though father does not challenge the court’s exercise of
jurisdiction based on his conduct. (In re J.C. (2014) 233
Cal.App.4th 1, 4.)
      “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all




                                9
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’” (In re
I.J. (2013) 56 Cal.4th 766, 773; accord, In re R.T. (2017) 3 Cal.5th
622, 633.)
       Substantial evidence supports the juvenile court’s finding
that mother failed adequately to protect the children from
father’s dangerous behavior. Father had a criminal history that
included at least one felony conviction. Mother knew that he
owned a gun and used marijuana yet allowed him unfettered
access to her home, which resulted in his leaving behind a loaded
magazine, a box of ammunition, a bag of marijuana, and two gun
scopes. Even though mother argued that the children did not
have access to her bedroom, where most—but not all—of the
items were found, S.M. reported entering the room to acquire
candy. (See In re Kristin H. (1996) 46 Cal.App.4th 1635, 1651
[“leaving drug paraphernalia within [the child’s] reach, indicated
a gross lack of attention to the child’s welfare”].) Further, and
contrary to mother’s argument, this was not a one-time incident
that did not pose a substantial risk of serious harm. Paternal
grandmother reported that father went to mother’s home every
other day. Father was engaged in an ongoing dispute with the
neighbors and he owned a gun.
       We also reject mother’s argument that there was
insufficient evidence that the children were at substantial risk of
harm because by the time of the jurisdictional hearing, mother




                                 10
had denied father access to the home by changing the locks. “A
parent’s ‘“[p]ast conduct may be probative of current conditions”
if there is reason to believe that the conduct will continue.’” (In
re Kadence P. (2015) 241 Cal.App.4th 1376, 1383–1384.) Mother
repeatedly maintained that she had not given father access to her
home, despite overwhelming evidence to the contrary. “‘[D]enial
is a factor often relevant to determining whether persons are
likely to modify their behavior in the future without court
supervision.’” (In re A.F. (2016) 3 Cal.App.5th 283, 293.)
Moreover, mother minimized the threat posed by the bag of
marijuana in her bedroom, disputing the amount, commenting
that it was legal, and falsely asserting that the children did not
have access to her bedroom. That she did not recognize the risk
of having marijuana within easy reach of the children suggested
that she would continue to expose her children to such risk in the
future.
       We also reject mother’s contention that there was
insufficient evidence to support the allegations against father.
There was ample evidence that father placed the children at risk
of serious harm by leaving a magazine with live rounds,
ammunition, and marijuana in the home. Accordingly,
substantial evidence supports the juvenile court’s jurisdictional
findings.

C.    Other Matters

       Mother additionally maintains that the juvenile court
denied her due process when it refused to allow her to testify
about the purported errors in the record that suggested father
lived in her home. “‘In juvenile dependency litigation, due




                                11
process focuses on the right to notice and the right to be heard.’”
(J.H. v. Superior Court (2018) 20 Cal.App.5th 530, 536–537.)
Mother only requested to testify after the court had made its
jurisdictional findings and dispositional order. Mother had the
opportunity to testify before the court made its findings but failed
to do so. We find no due process violation.
       Mother also contends that the juvenile court abused its
discretion by not admitting into evidence certain character
reference letters. Mother, however, did not object when the court
indicated that it would not admit the letters or make any
argument as to why the letters were either relevant or
admissible. Accordingly, she has forfeited her challenge to the
evidentiary ruling on appeal. (See In re Seaton (2004) 34 Cal.4th
193, 198.)




                                12
                       IV. DISPOSITION

      The jurisdictional findings and dispositional order are
affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                                13